Case 3:20-cv-05421-LC-MAF Document 41 Filed 03/04/21 Page 1 of 7

TN THE UNTIED STATES DISTRICT COURT tees mate pgp
NORTHERN DISTRICT OF FLORIDA (PENS) “wave

VIDED +
ci

| MAR“O1 2994
Randy L.Woul larcl INMATES INR MARING
Plauanee, Case No. 3:20 -ev-542{-LC- MA

Ve - |
sergeant Eryn Carter
peFencart

Notice OF APPOENTMENT OF EXPERT
COMES NOW, PlaiatiF Bandy L Woullacl pre se

tea, move this Havorable Court ta apoamt expert
witness Under Rule Toe Fed Ry caw, Pi for creases ad lias

 

Le Placa? proceed) WV iastant case (hn fone pay eels

2. Plante sought resources for Foreseric via
5
leQa\ assistant Crom \aus Iiorary on ar arsund
Feburary \O 22 witinoul reWlutian or ayaulcbit ty.

3. PlawrhifFS. case’ wwolve. elements of sexual battery
wit gloves being, Used by Defendant Plant? Fenty
invormedl Lnspectey, Kate Guslatsar noufhole tunes,
Upon Icing: depesed Under seuam oath, T warnted
Toresauc cain conducted, as well as, Felling: hee,
supra ne Clothes L hack an [alow WEE dhe anes “
wore during. sexual battery id« Subsequently Lnepecter
\cahe Gustin adwised Sexual Assay tt Response ‘Tam

(saGT) lor patsible (SART) callout. Dr. Ve Sheffle ld
KOT, Ve ShefReld name ts blacked out ,(f appears on exhibit G)
Case 3:20-cv-05421-LC-MAF Document 41 Filed 03/04/21 Page 2 of 7

adwisecl since the alleoed sewal battery occurcced
Wilh a aleve hanel Here would be mo obtainable
evidence to calleck, Therelere SART would mot
wespond. “See extents C12 that verdy ths occurenct .
4. Plaintiffs theory tn tis case is that evidence of
Foresehic was Ipklavant. However, rb was suppressed
Unjstly loecause 1b wWooldsve been berebrual to the
ramnily (he Factual bass for need of expert is to
alyow that (Set) De. V. Shebtield (aplication that
love was not torn as Tolppesed to tora during
Onysical alhercahion (seyual patty) iS a d DAT UE
OF frnpartial standing to , jostly achwatiog, GSAT
NS ponding YO my Loresery iC crarmmation - La adddten ,
there cuisted [plossibility of obtainable Gacesenic)
evidence despite ender Wearines. Ql OS.

5. PlaintifFs legal Ipasis for expert “5 tor SU entfic

or techinal Kind clealing, wile a system of logic and
experimentation based on Frted ~ and = true Bcwciples
and methads accepted ag celable in aivey Feld ef
scence Coresenic) to be applied to the Fads at

mand wn order to assish Tie (uy uO making. a decision

Lis or her teskimoy Sells vider the Rule 702 fed,

— ©

RK. bud:

6. The expert's pole in His Case must aduise the partes
ot apy findings the experts makes may lve deposed boy ary
party; may be Called To Testity loy The Court or any party

}
)
Case 3:20-cv-05421-LC-MAF Document 41 Filed 03/04/21 Page 3 of 7

and may be Crosse ~exanuned by any party.

Tin concluctan , Plaintiff asix Has Hoengable
Coury to appotint expert witness critical to ts cause
af achan of an choasing, of tts own. Suh | j e.semtial
far facthoder te make a decision on unfamiliar Reecsinc
analys iS OF celtable expert Wak wil seeve guste fe
both partes. Plast {P ask That this Court shoulder the
eypernses for dolamingy an expert.

CERTLFLCATE OF SERVECE
UL ARREBY CERTLFY t that qa truc © corre A cay of
the foreearg motton ‘Nokce of Appa turer of E ype

CO
Was Sit red toy US. Mail or opposing, COU sel /PL- Te &
Capitol 406 § Mone St., Valls ne FL 3) A aid
Clerk of Coca Ds pole te A . Adams Sf. (ll ah ASSE,
Fl S220l- 77
501 S. Calhoun Street, Tallahassee, FL 32399-2500

Case 3:20-cv-05421-LC-MAF Document 41 Filed 03/04/21 Page 4 of 7

C7 ee

    
 

TO: DOUG WIENER, CHIEF OF INVESTIGATIONS
FROM: SENIOR INSPECTOR KATE GUSTAFSON
DATE: JULY 1, 2018

SUBJECT: - SEXUAL BATTERY (STAFF ON INMATE) / SANTA ROSA CORRECTIONAL INSTITUTION
NMATE (VicTim) | SERGEANT ERYN CARTER
(SUSPECT,

 

Case Introduction:

On July 1, 2018 at 8:50 a.m., Inspector Supervisor Yolanda Brown notified Senior Inspector Kate
Gustafson, of a PREA incident at Santa Rosa C.I. a rr alleged
to staff he had been sexually battered by Correctional Officer Sergeant Eryn Carter on June 30,

2018, inside of secured cell On July 1, 20718, at 9:50 a.m., Inspector Gustafson arrived
at Santa Rosa C.I.

Summarize Event Timeline:

 

This time line is a culmination of incident logs created by several persons in several locations,
times are approximate.

July 1, 2018(CST)

¢ 7:30 a.m., Security Staff collected a witness statement from inmate ia alleging he
had been sexually battered by Sergeant Eryn Carter on June 30, 2018.

¢ 8:10 a.m., Inmate I was escorted F-dormitory

 

8:39 a.m., Lieutenant Norris notified EAC.

8:49 a.m., EAC notified Inspector Supervisor Yolanda Brown.

8:50 a.m., inspector Supervisor Brown notified Inspector Gustafson.

8:51 a.m., Inspector Gustafson contacted Lieutenant Norris for details of the allegations.

8:56 a.m., Inspector Gustafson notified Lead Senior Inspector Stacy Harris of the incident.

9:50 a.m., Inspector Gustafson arrived at Santa Rosa Correctional Institution and initiated

an investigation.

e 10:15 am., Inspector Gustafson conducted an interview with Inmate crm

(Complainant/Victim). Inmate alleged he had been anally penetrated by
Sergeant Carter, inside secured ce -203, when Sergeant Carter stuck his gloved in
finger inside Inmate JIM anus.

e 10:39 a.m., Inspector Gustafson contacted Dr. V. Sheffield in reference to a possible

= 4 FLORIDA DEPARTMENT OF CORRECTIONS mucneeen
yy OFFICE OF THE INSPECTOR GENERAL ue oe

ai . Gee ~) ‘ : Inspector General
EXHIBIT C . LESTER FERNANDEZ
An Equal Opportunity Employer :

http:/Ayww.de.state.flus

 
Case 3:20-cv-05421-LC-MAF Document 41 Filed 03/04/21 Page 5 of 7

Exiterr Sr (0)

SART call-out. nna advised since the alleged sexual battery occurred with a
gloved hand, there would be no obtainable evidence ito collect. Therefore, SART would

not respond.

10:45 a:m., Inspector Gustafson conducted an interview with Inmate Lawrence Coleman,
DC# Y34306 (Inmate J cellmate), as a potential witness.

12:30 a.m., Inspector Gustafson departed Santa Rosa Correctional Institution.

Allegations and Suspects:

Allegation — Sexual Battery
Inmate ;

‘ (Complainant/Victim)
Sergeant Eryn Carter (Suspect)

Staff Work Pending:

Submit investigative reports reference actions taken-during initial response.
Obtain and review related reports generated by security and

Submit evidence to FDLE Lab for comparative analysis, if applicable.
Review lab analysis report, if applicable.

Prepare and submit a probable cause affidavit for a Capias, if applicable.

Projected Conclusion:

September 1, 2018

 
Case 9:20- FRG LAE NN Document 41 Filed 0S Ak esac FC Sore se pesticeyppmerenne
De# GSAT Garem a es

New River Carvecttonal Tastttutten

PQ. Bar 4oO

Racord FL 32083

    
 
 
 

| ieee soma

i Zip 32083 $ 000.71°

ike O000347348MAR 02 2021

 

= Clerk ef Court
| E LS. Disttact Court
11 Ne Adams Street
Tallahassee. Fl. 32301-7717

Hoos pe Ages gehdtolfo
Case 3:40-cv-05421-LC-MAF Document 41

 

Filed 03/04/21 Page 7 of 7

yo
pRoviDee
LEGAL MOT RIVER Ch

ALINS,
Ns es nN ere

 
